FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-3025
                  _____________________________

LEMAR WHITFIELD,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Duval County.
James Daniel, Judge.

                            July 9, 2019


PER CURIAM.

     Appellant seeks review of the order denying his rule 3.800(a)
motion challenging the legality of the sentence imposed on remand
after this court vacated his original sentence in Whitfield v. State,
200 So. 3d 805 (Fla. 1st DCA 2016). We affirm.

     Appellant was convicted of attempted first-degree murder and
armed robbery and sentenced to consecutive prison terms of 35
years and 30 years, respectively, with consecutive 25-year
mandatory minimum terms on each count. On direct appeal, we
vacated the sentence and remanded for resentencing pursuant to
Williams v. State, 186 So. 3d 989 (Fla. 2016), which held that
consecutive mandatory minimums were permissible, but not
required, under the 10-20-life statute where, as here, the victim
was shot multiple times during the course of a single criminal
episode. See also Miller v. State, 265 So. 3d 457, 458 (Fla. 2018)
(“Where, during a single criminal episode, there are . . . multiple
injuries to a single victim, consecutive sentences are permitted at
the discretion of the trial judge.”).

     On remand, the trial court sentenced Appellant to concurrent
prison terms of 65 years, with concurrent 25-year mandatory
minimum terms, on each count. Appellant did not appeal this new
sentence. Instead, he filed a rule 3.800(a) motion alleging that the
new sentence is illegal because the increased prison terms on each
count—i.e., from 35 years to 65 years for the attempted murder
and from 30 years to 65 years for the armed robbery—violate
double jeopardy. The trial court summarily denied the motion and
this appeal followed.

     Appellant’s double jeopardy claim is meritless. It is well-
established that resentencing is a de novo proceeding at which the
trial court is free to impose any legal sentence that it could have
originally imposed, subject to any limitations in the appellate
court’s mandate. State v. Collins, 985 So. 2d 985, 993 (Fla. 2008)
(“We have held . . . that a resentencing following a reversal on a
sentencing issue does not implicate double jeopardy concerns.”);
see also Trotter v. State, 825 So. 2d 362, 368-69 (Fla. 2002) (noting
that a defendant does not have a legitimate expectation of finality
in a sentence that he challenged on appeal); Harris v. State, 645
So. 2d 386, 388 (Fla. 1994) (same).

     Here, the opinion on direct appeal did not place any limits on
the trial court’s sentencing authority upon remand beyond
complying with Williams. The fact that the trial court exercised
its discretion under Williams to impose concurrent mandatory
minimum terms, rather than consecutive terms, did not preclude
the court from structuring the sentences in a way that achieved its
original sentencing goal. See Blackshear v. State, 531 So. 2d 956
(Fla. 1988); Gartman v. State, 252 So. 3d 321 (Fla. 1st DCA 2018);
James v. State, 845 So. 2d 238 (Fla. 1st DCA 2003). Although there
can be due process issues when a “more severe sentence” is
imposed upon resentencing, see Trotter 825 So. 2d at 369, there are
no such issues here because Appellant’s new sentence is the same
overall length as his original sentence (65 years) and the new

                                 2
sentence effectively reduces the mandatory minimum portion of
the sentence from 50 years to 25 years. Accordingly, the trial court
correctly determined that Appellant’s new sentence is legal.

     For the foregoing reasons, we affirm the denial of Appellant’s
rule 3.800(a) motion.

    AFFIRMED.

WETHERELL, OSTERHAUS, and WINOKUR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Lemar Whitfield, pro se, Appellant.

Ashley Moody, Attorney General, Tallahassee, Appellee.




                                 3